IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MACKENSIE FAMILY, LLC AS                              No. 65696
                  TRUSTEE OF THE BEL AIR DRIVE
                  TRUST,
                  Appellant,
                  vs.
                                                                            FILED
                  WELLS FARGO BANK, N.A. F/K/A                              JAN 2 2 2016
                  WORLD SAVINGS BANK,
                                                                            TRACIE K. UNDEMAN
                  Respondent.                                            CLERK CF SUPREME COURT

                                                                        eYS-V-Iseed
                                                                           DEPUTY CLERK t---
                                   ORDER OF REVERSAL AND REMAND

                              Appeal from a district court summary judgment in a quiet title
                  action. Eighth Judicial District Court, Clark County; Ronald J. Israel,
                  Judge.
                              Respondent Wells Fargo's predecessor in interest loaned home
                  buyers $300,000, secured by a deed of trust. The property was also subject
                  to Las Vegas International Country Club Estates Homeowner's
                  Association (HOA) assessments. The homeowners defaulted on their loan
                  and HOA assessments, and the HOA foreclosed on its lien. Appellant Bel
                  Air Drive Trust (BADT) purchased the property at the resultant
                  foreclosure sale and then brought an action in the district court to quiet
                  title. The district court granted summary judgment in favor of Wells
                  Fargo, concluding that BADT took the property subject to Wells Fargo's
                  interest because NRS 116.3116 creates a limited superpriority lien for
                  nine months of HOA assessments such that the HOA had only a payment
                  priority. BADT appealed.
SUPREME COURT
        OF
     NEVADA


101 1947A    ce
                                                                                   /I, -02241
                            This court reviews a district court order granting summary
                judgment de novo.    Wood v. Safeway, Inc.,   121 Nev. 724, 729, 121 P.3d
1026, 1029 (2005). Summary judgment is appropriate when no genuine
                issue of material fact remains and the moving party is entitled to
                judgment as a matter of law.    Id. The district court's conclusion of law
                contradicts our holding in SFR Investments Pool I v. U.S. Bank, providing
                that NRS 116.3116(2) establishes not only a payment priority, but "gives
                an HOA a true superpriority lien, proper foreclosure of which will
                extinguish a first deed of trust." 130 Nev., Adv. Op. 75, 334 P.3d 408, 419
                (2014). 1 Therefore, the district court's grant of summary judgment was
                improper. Moreover, this case cannot be resolved on appeal because a
                genuine issue of material fact remains regarding whether the foreclosure
                was proper. Specifically, the district court did not make a finding as to
                whether actual notice was received by Wells Fargo.




                      'We note that we issued SFR after BADT filed its notice of appeal,
                but before briefing was completed.



SUPREME COURT
        OF
     NEVADA


(01 I947A
                                                    2
                              We therefore ORDER the judgment of the district court
                  REVERSED AND REMAND this matter to the district court for
                  proceedings consistent with this order.




                                                            CCA5-           , C.J.
                                                     Parraguirre


                                                                    otatt      J.
                                                     Hardesty


                                                      D
                                                     Douglas
                                                             oLa.( Azt,



                                                                              J.



                                                                              J.



                                                                              J.
                                                     Gibbons


                                                                              J.
                                                     Pickering




SUPREME COURT
        OF
     NEVADA

                                                       3
(0) 1947A    ce
                 cc:   Hon. Ronald J. Israel, District Judge
                       Kerry P. Faughnan
                       Greene Infuso, LLP
                       David J. Merrill, P.C.
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e